DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (EP 3,096,110 A2) in view of Mori et al (US 2011/235018) and Tanaka et al (US 6,252655).
Regarding claim 1, Matsumoto et al discloses a 3-dimensional measuring device (See Abstract) that radiates a range-finding light (35) (See Fig 1 and paragraph [0038]) to a measurement target, measures a distance to the measurement target on the basis of an internal reference light beam (37) and a reflection range-finding light (paragraphs [0042], [0045]), which is the range-finding light reflected from the measurement target and detects a radiation direction of the range-finding light to thereby acquire 3-dimensional data on the measurement target (paragraph [0006]), the 3-dimensional measuring device comprising: a light source unit (31) (See Fig. 1) that emits the range-finding light (35); a projection optical system (33) that radiates the range-finding light emitted from the light source unit to a range-finding optical axis (36); a scanning mirror (7) that is provided to be rotatable about a rotating shaft (6) (See Fig. 1) in a state of being inclined with respect to a shaft center of the rotating shaft (paragraph [0032]) to radiate the range-finding light guided from the projection optical system within a plane crossing the rotating shaft in a rotary manner (paragraph [0041]); a light-receiving optical system (41) that receives the reflection range-finding light having been reflected from the measurement target and guided by the scanning mirror (7); a reference light optical system (32) (paragraphs [0038], [0043]-[0045])that is provided in a range outside a measuring range (See Fig. 1), in which the measurement target is irradiated with the range-finding light within a radiation range in which the range-finding light is radiated by the scanning mirror in a rotary manner and a light receiving element (44) that receives reflected range-finding light and the internal reference light guided from the reference light optical system (paragraph [0044]).  Matsumoto et al is silent with regards to the reference light optical system to receive and reflect range-finding light as the internal reference light and reference light optical system capable of changing light quantity of reflected internal reference light as claimed.  Mori et al discloses a scanning-type distance measuring apparatus (See Fig. 6 and paragraphs [0070]-[0071]) to decouple reference light and reflection range-finding light.  Thus, it would have been obvious to modify Matsumoto et al to use the range-finding light reflected from the scanning mirror outside a measuring range as internal reference light, the reference light optical system is only active when no reflected range-finding light is measured, as taught supra by Mori et al.  Tanaka et al discloses to equilibrate light quantities of reflected range-finding light and internal reference light, (See Fig. 3 and col. 2,  lines 53-67 and col. 7, lines 32-40).  Thus, it would have been obvious to modify Matsumoto et al as taught supra by Tanaka, so as to improve accuracy of distance measurement.  
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (EP 3,096,110 A2) in view of Mori et al (US 2011/235018) and Tanaka et al (US 6,252655), as applied to claim 1 above, and further in view of Damm et al (US 5,991,011).
Regarding claim 2, Matsumoto et al, Mori et al (US 2011/235018) and Tanaka et al are silent with regards to a density variable filter and a reflecting sheet as claimed.  Damm et al discloses a laser distance finding apparatus, comprising: a density variable filter (58) (col. 4, lines 30-42) capable of changing an optical density of a region through which the internal reference light passes; and a reflecting sheet (foil filter) of retroreflection that reflects the internal reference light having passed through the density variable filter (col. 7, lines 30-40).  Thus, it would have been obvious to modify Matsumoto et al to use density variable filter and a reflecting sheet as taught supra by Damm et al, so as to eliminate time of adjusting the optical axis.   
Regarding claim 3, Damm et al discloses wherein the reference light optical system further includes a motor that generates rotating force, and the density variable filter is a density gradient filter which is provided to be rotatable with the rotating force transmitted from the motor and in which the optical density changes in a circumferential direction (col 4, lines 13-16).
Regarding claim 4, Damm et al discloses wherein the reference light optical system includes: a transmittance variable filter capable of changing a transmittance of the internal reference light; and a reflecting sheet of retroreflection that reflects the internal reference light having passed through the transmittance variable filter (col. 6, lines 63-col. 7, lines 7).
	Regarding claim 5, wherein the reference light optical system includes: a motor that generates rotating force; and a reflectance gradient sheet which is provided to be rotatable with the rotating force transmitted from the motor and in which a reflectance of the internal reference light changes in a circumferential direction (col 4, lines 13-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wetteborn et al (US 5,949,530 A) discloses a laser range finding apparatus comprises a pulse laser (11), a light deflecting device, a photodetector arrangement (22) having an opto-electronic photodetector (23) and also an electronic control and evaluation system (10) in which a sensing signal representative for the range of an object is determined in accordance with the pulse transit time method from the time between the transmission and reception of a light pulse taking account of the speed of light. The electronic control and evaluation system (10) include means for measuring the total electrical charge which has flowed via the photodetector (23) during the reception of a light pulse and/or for the measurement of the pulse width of the received light pulse. The compensation takes place as a result of the transit time measurement errors which arise as a result of the signal dynamics in dependence on the measured electrical charge or pulse width on the basis of respective correction values which were determined by the electronic control and evaluation system with respect to charges or pulse widths and pulse transit times, which were measured with respect to at least one reference object (86) having different reflectivities and arranged at a defined range from the light deflecting device (15).

    PNG
    media_image1.png
    343
    619
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/F.P.B./Examiner, Art Unit 2884